                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

SEMO SERVICES, INC., et al.,                  )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )          Case No. 1:18 CV 234 SNLJ
                                              )
BNSF RAILWAY CO., et al.,                     )
                                              )
       Defendant.                             )

                             MEMORANDUM and ORDER

       Plaintiffs bring claims for defamation, injurious falsehood, and tortious

interference with business expectancy against defendants BNSF Railway Company and

BNSF employee Steve Heidzig. Defendants removed the case to this Court based on

diversity of citizenship under 28 U.S.C. §§ 1332 and 1446. Plaintiff has moved to

remand (#11).

       “Subject matter jurisdiction asserted under 28 U.S.C. § 1332 requires an amount in

controversy greater than $75,000 and complete diversity of citizenship among the

litigants, meaning ‘where no defendant holds citizenship in the same state where any

plaintiff holds citizenship.’” Junk v. Terminix Intern. Co., 628 F.3d 439, 445 (8th Cir.

2010) (quoting In re Prempro Prods. Liab. Litig., 591 F.3d 613, 620 (8th Cir. 2010)). No

party contests that the amount in controversy here exceeds $75,000. As for diversity of

citizenship between the parties, plaintiff and defendant Heidzig are both Missouri

citizens. Thus, plaintiffs say, this case must be remanded to state court.




                                              1
       Defendants first argue that because defendant BNSF removed the case before

defendant Heidzig had been served, that the forum defendant rule does not apply to

prevent removal to federal court. Section 1441 states that

              A civil action otherwise removable solely on the basis of
              [diversity jurisdiction] may not be removed if any of the
              parties in interest properly joined and served as defendants is
              a citizen of the State in which such action is brought.

28 U.S.C.A. § 1441 (emphasis added). Regardless of the forum defendant rule, however,

the Eighth Circuit has long instructed that a court, “in determining the propriety of

removal based on diversity of citizenship, must consider all named defendants, regardless

of service.” Pecherski v. Gen. Motors Corp., 636 F.2d 1156, 1160-61 (8th Cir. 1981).

The forum defendant rule does not permit the Court to ignore a defendant’s citizenship.

       Next, defendants argue that defendant Heidzig has been fraudulently joined to

defeat diversity jurisdiction and should be dismissed. Fraudulent joinder is defined as

“the filing of a frivolous or otherwise illegitimate claim against a non-diverse defendant

solely to prevent removal.” Filla v. Norfolk Southern Ry. Co., 336 F.3d 806, 809 (8th

Cir. 2003). “Joinder is fraudulent when there exists no reasonable basis in fact and law

supporting a claim against the resident defendants.” Id. at 810 (quoting Wiles v. Capitol

Indemnity Corp., 280 F.3d 868, 871 (8th Cir. 2002)). A plaintiff “cannot defeat a

defendant’s right of removal by joining a defendant who has ‘no real connection to the

controversy.’” Herkenhoff, 2014 WL 3894642 at *2 (quoting Donner v. Alcoa, Inc., 709

F.3d 694, 697 (8th Cir. 2013)). “[I]t is well established that if it is clear under governing

state law that the complaint does not state a cause of action against the non-diverse



                                              2
defendant, the joinder is fraudulent and federal jurisdiction of the case should be

retained.” Filla, 336 F.3d at 810 (citing Iowa Public Service Co. v. Medicine Bow Coal

Co., 556 F.2d 400, 406 (8th Cir. 1977) (emphasis in original)). However, if there is a

“colorable” cause of action against the defendant, “that is, if the state law might impose

liability on the resident defendant under the facts alleged” then there is no fraudulent

joinder. Id.

       Plaintiffs contend that Missouri state law would impose liability on resident

defendant Heidzig in this case for defamation, injurious falsehood, and tortious

interference with business expectancy. Plaintiffs’ allegations are as follows: Plaintiff

SEMO Services contracted with a third party, R.J. Corman Derailment Services, LLC

(“Corman”), to perform emergency work for defendant railroad company BNSF. On

August 17, 2017, plaintiff SEMO Services received a letter from BNSF advising that

BNSF was going to conduct an investigation into suspected receipt of fraudulent invoices

and kickbacks by SEMO Services to BNSF employees. The letter informed SEMO

Services that BNSF was suspending all business activity with plaintiff. Plaintiffs allege

that BNSF employee defendant Heidzig forwarded the letter or its information by email

on August 18 to a group of people, and that approximately 100 people in the railroad

industry received or discussed the letter’s subject as a result. Further, plaintiffs allege

that BNSF’s investigation revealed no misconduct, but they claim BNSF refuses to issue

an “all-clear” report or otherwise repair plaintiff’s reputation. Plaintiffs claim that,




                                               3
among other injuries, they lost the business of both Corman and nonparty railroad Union

Pacific as a result of defendants’ misconduct.

       BNSF suggests that plaintiffs can state no colorable claim against defendant

Heidzig for defamation because they allege no facts that he failed to exercise reasonable

care in determining the truth of the statements in his email. The email allegedly

published the allegedly false and defamatory statements in the BNSF letter to 100 people,

causing injury to defendants. Plaintiffs allege specifically that defendants,

                including…Heidzig, … recklessly and with a conscious
                disregard of facts well known to them and a conscious
                disregard for the welfare and reputation of [defendants], sent
                the August 18, 2017 Heidzig email with its BNSF Letter
                attachment, and instructed the recipients to “ensure that no
                field activity is attempted with these vendors” when they knew
                or should have known…that SEMO did not engage in
                fraudulent billing.

(#6 at ¶ 77.)   Further, plaintiffs allege that the investigation had begun on August 10,

2017, and that it was based on an anonymous tip and had turned up no facts to support

the anonymous tip as of the sending of the August 17 letter and the August 18 email.

Although the defendants urge the Court to adopt a standard akin to a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6), no such standard is required when the

issue is whether fraudulent joinder has occurred. The Court is satisfied that the complaint

states a colorable claim against defendant Heidzig for defamation.

       Because plaintiff states a colorable claim against defendant Heidzig for

defamation, the Court need not address plaintiff’s claims for injurious falsehood and

tortious interference. Again, “[j]oinder is fraudulent when there exists no reasonable


                                              4
basis in fact and law supporting a claim against the resident defendants.” Filla, 336 F.3d

at 810. This is not such a case. Defendant Heidzig has not been fraudulently joined,

diversity jurisdiction is not present, and thus this matter will be remanded. Plaintiff’s

request for attorneys’ fees is denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to remand (#11) is GRANTED

in part and DENIED in part.

       IT IS FURTHER ORDERED that this case is REMANDED to the Circuit Court

of Stoddard County, Missouri.

       IT IS FINALLY ORDERED that plaintiff’s request for attorneys’ fees is

DENIED.

       Dated this 1st day of March, 2019.

                                                  ______________________________
                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                              5
